Per Curiam. This claim arises out of an incident that occurred on November 4,1978. Linda Bradshaw, on behalf of Reggie Washington, son of the deceased victim, Henderson Washington, seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1977, ch. 70, par. 71 etseq. This Court has carefully considered the application for benefits submitted on the form prescribed by the Court, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That on November 4, 1978, the victim was shot following an altercation by an offender who was known to him. The incident occurred at 6033 S. Vernon, Chicago, Illinois, where the offender, Eddie Jennings, lived with the Claimant, the mother of the Claimant, and Reggie Washington, the son of the victim and the Claimant. While the victim was visiting his son at the above address, he began making verbal threats to the occupants and then struck the Claimant and her mother. At this time, the offender shot the victim once. The victim was taken to Billings Hospital where he expired shortly thereafter. 2. That section 3(f) of the Act states that a person is entitled to compensation under the Act if the injury to or the death of the victim was not substantially attributable to the victim’s wrongful act or substantial provocation of the assailant. 3. That it appears from the investigatory report and the police report that the victim’s death was substantially attributable to his threatening and then striking the Claimant and her mother before the offender shot him. 4. That the Claimant has not met a required condition precedent for compensation under the Act. It is hereby ordered that this claim be, and is hereby denied.